Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Floyd Joyner, Sr., appeals the district court’s order denying his motions to amend his 42 U.S.C. § 1983 (2012) complaint and to reconsider the court’s order dismissing his action without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Joyner v. Sheriff Dep’t, No. 1:16-cv-00091-LO-JFA (E.D. Va. filed Apr. 27, 2016 & entered Apr. 29, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED